The application for a hearing in this court after decision by the district court of appeal of the second appellate district, division one, is denied.
As to the refusal of the trial court to allow testimony to sustain the claim of defendant's testator for attorney's fees for services rendered in the matter of the Estate of Baker, if the services were rendered to someone authorized to bind the estate, the action of the trial court is correct, for the reason that the matter was one to be adjudicated in the pro bate proceedings.
Shaw, J., Lawlor, J., and Sloane, J., concurred. *Page 538